M.D. AIDpeaI Dkt.
                                                                                   69   MAP   2019


                   IN THE SUPREME COURT OF PENNSYLVANIA
                                       MIDDLE DISTRICT


COMMONWEALTH OF PENNSYLVANIA,                      :   No. 202 MAL 2019

                     Petitioner
                                                       Petition for Allowance of Appeal from
                                                       the Order of the Superior Court
              V.




BETH ANN MASON,

                     Respondent


                                             ORDER



PER CURIAM

      AND NOW, this    1
                           0th
                                 day of September, 2019, the Petition for Allowance of Appeal

is GRANTED, LIMITED TO the issues set forth below.             Allocatur is DENIED as to the

remaining issue. The issues, as stated by petitioner, are:


      (1)    Whether a babysitter has a reasonable expectation of privacy in the
             bedroom of a child she is caring for?

      (2)    Whether the sounds resulting from a child being forcibly thrown into a crib
             and being beaten by [Mason] constitute oral communications" or evidence
             derived therefrom" under the Pennsylvania wiretap statute?